         Case 5:17-cv-02185-BLF Document 237 Filed 04/19/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

IN RE NEXUS 6P PRODUCTS LIABILITY                      Case No. 5:17-cv-02185-BLF
LITIGATION
                                                       DECLARATION OF ADAM POLK
                                                       REGARDING PAYMENT OF
                                                       ADDITIONAL ADMINISTRATION
                                                       EXPENSES




        I, Adam E. Polk, hereby declare:
        1.      I am a partner at the law firm of Girard Sharp LLP, and one of the attorneys of
record for Plaintiffs. I submit this declaration in support of the settlement administrator’s request
for payment of additional administration expenses. If called upon to do so, I would testify under
oath to the matters stated herein.
        2.      Kurtzman Carson Consultants (“KCC”) was retained as the settlement
administrator in this case. KCC’s appointment as settlement administrator was based in part upon
its representation that its costs for administering the settlement in this matter would not exceed
$250,000. However, as reflected in the Supplemental Declaration of Andrew Perry on behalf of
Settlement Administrator Regarding the Distribution of Residual Funds Under the Settlement
Agreement and Payment of Additional Administration Expenses (“Supp. Perry Decl.”), filed
concurrently herewith, KCC has or will incur $122,425.91 in costs above its initial estimate.
        3.      The additional costs fall into two categories—residual distribution and overages.
        4.      $69,972.84 is attributable to the costs of the proposed residual distribution. As a
result of uncashed checks, returned electronic payments, and held payments, the settlement fund
carries a balance of $539,477.70.
        5.      While the Settlement Agreement contemplates distribution of this balance, it
conditions the residual distribution on the availability of sufficient funds. Neither KCC nor the
parties could anticipate whether or how much would remain in the settlement fund after the initial
distributions. Thus, KCC could not reasonably anticipate costs associated with a residual
distribution.
         Case 5:17-cv-02185-BLF Document 237 Filed 04/19/21 Page 2 of 3




       6.       Because a residual distribution was not anticipated at the time Class Counsel sought
bids for administration services in this matter, the administrators who responded to Class
Counsel’s RFP, including KCC, did not factor the costs of a residual distribution into their bids.
Costs for residual distributions of the settlement funds, are customarily paid from the remaining
fund balance after processing of the first distribution.
       7.       The $69,972.84 attributable to the costs of the residual distribution is not
attributable to KCC’s failure to meet its cost estimate. It is instead attributable to the unforeseen
existence of a fund balance and the parties’ decision to distribute that balance to Class members.
       8.       Setting aside the $69,972.84 attributable to the residual distribution, KCC still
exceeded their bid by $52,453.07. Class Counsel, however, believes that this overage was the
product of unforeseen complexities in the administration of this settlement.
       9.       Class Counsel worked with Defendants to develop a Plan of Allocation that would
concentrate relief in the hands of the most injured class members. As set forth in greater detail in
the Suppl. Perry Decl., executing this Plan of Allocation required KCC to review extensive and
diverse forms of documentation, including video evidence. KCC also devoted significant time to
reviewing the voluminous class member data provided by Defendants and communicating with
class members by phone to help them with their claims. KCC also reasonably expected that more
claimants would request electronic payment and faced unexpected postage costs when that was
not the case.
       10.      KCC’s willingness to work through the complexities of administering this
settlement resulted in class members getting payments tailored to their degree of injury without
any major delays or problems.
       11.      While Class Counsel recognizes that it is within the Court’s discretion whether to
authorize payment of the additional administration costs, we believe that the class was well served
by KCC’s work and that KCC should be compensated fully for their efforts.
       12.      Fully compensating KCC in this matter will discourage administrators from
unreasonably inflating their bids in the future to protect themselves against potential overages.




                                              2
         Case 5:17-cv-02185-BLF Document 237 Filed 04/19/21 Page 3 of 3




       I declare under penalty of perjury under the laws of the United States that the foregoing is
true and correct to the best of my knowledge.
       Executed April 19, 2021, at Danville, California.




                                             __________/s/Adam Polk_________
                                                        Adam Polk




                                            3
